Habeas corpus proceeding by John C. Swygert, who, pending proceedings against him in the county in which he wounded a man, was proceeded against in the county *Page 95 
in which the man died. Proceedings in second county annulled.
The statement referred to in the opinion is as follows:
                            STATEMENT
The petitioner and John C. Nicholson, now deceased, became involved in a difficulty in the town of Leesville, in the County of Lexington and State aforesaid, on the 3rd day of April, 1921, in which said difficulty the said J.C. Nicholson received a mortal wound or wounds, from the effects of which he died in a hospital, in the city of Columbia, shortly after midnight on April 4, 1921. In the afternoon on the last-mentioned date an inquest was held in the town of Leesville over the dead body of the said J.C. Nicholson by the coroner and a jury of Lexington County. After the finding made by the coroner's jury, the coroner caused the petitioner, Job C. Swygert, to be committed to the common jail of Lexington County to await an indictment charging him with the murder of the said Nicholson. Thereafter, on the 12th day of April, 1921, Mr. Justice R.C. Watts, of the Supreme Court, admitted the petitioner, Swygert, to bail, and pursuant to the order allowing bail as aforesaid the petitioner, on the 13th day of April, 1921, entered into a recognizance, before the Clerk of Court for Lexington County, conditioned for his personal appearance before the Court of General Sessions of said county to answer to a bill of indictment to be preferred against him for murder; and to do and receive what should be enjoined by the Court, and not to depart the Court without license.
That on the 23rd day of May, 1921, the grand jury made a presentment to the Court of General Sessions, which was then in session in said county, of the case against petitioner, called upon the prosecuting attorney to prepare a bill of indictment in the case for their action thereon and demanded the production of the witnesses in the case. The prosecuting *Page 96 
attorney declined to do this, assigning as the reason for his refusal a letter written by the Attorney General to the Solicitor of the Fifth Judicial Circuit, directing him to hand out a bill of indictment in Richland County, where the deceased died. Later, on or about the 1st of June, after declining to do so, except on instructions from the Court, the grand jury of Richland County returned a true bill against the petitioner, charging him with inflicting wounds on the body of the deceased in Lexington County, from the effects of which he died in Richland County. Thereafter, on the 9th day of June, the petitioner was rearrested, while his bond in Lexington County was still of force, on a bench warrant, issued out of the Court of General Sessions for Richland County, charging him with the murder of the said John C. Nicholson in Lexington County, and he was lodged in the common jail for Richland County, whereupon a writ of habeas corpus was issued out of the Supreme Court, upon the petition of the said Job C. Swygert, asking for his discharge from the custody of the Sheriff of Richland County and from the jurisdiction of the Court of General Sessions for said county.
                          ISSUES STATED
There are two principal questions raised in this proceeding and both are jurisdictional in character. The first contention of the petitioner is that Section 147 of the Criminal Code, under which jurisdiction is claimed in Richland County, is unconstitutional, null and void. The second contention of the petitioner is that, admitting, for the sake of argument, Section 147 of the Criminal Code to be constitutional, the Court of General Sessions in Richland County could not acquire jurisdiction of either the person of petitioner or the subject-matter of the offense charged, because the Court of General Sessions for Lexington County had previously acquired such jurisdiction. *Page 97 
The opinion of the Court was delivered by
The constitutionality of Section 147 of the Criminal Code was directly in issue in the case of State v. McCoobmer,79 S.C. 63; 60 S.E., 237, and by the solemn adjudication of this Court was unanimously sustained. We are not disposed to reopen the question, particularly as a decision upon the constitutionality of the section is not necessary to a determination of this matter.
The inquest was held in Lexington County; a warrant was issued for the arrest of the petitioner by the coroner of Lexington County; he was arrested under that warrant, and committed to the jail of Lexington County; a petition for a writ of habeas corpus was filed in Lexington County; it was opposed by the Solicitor of the circuit of which Lexington County is a part; an order admitting the petitioner to bail and requiring him to give bond for his appearance at the next term of the Court of General Sessions for Lexington County was signed by a justice of this Court; the bond was accordingly executed by the petitioner, and approved by and filed with the Clerk of Court of Lexington County. The Court of Lexington County has therefore assumed exclusive jurisdiction of the case against the petitioner.
The entire proceedings by which it was sought to arrest the petitioner and hold him to trial in Richland County are annulled and the bond executed by the petitioner under a previous order of three of the Justices of this Court in the present proceeding is directed to be cancelled by the Clerk of this Court. The Reporter will incorporate in the report of this proceeding the very clear and complete statement *Page 98 
of the facts contained in the argument for the petitioner by Mr. Timmerman.
MR. CHIEF JUSTICE GARY and MR. JUSTICE WATTS concur.